Title: From Thomas Jefferson to George Clinton, 30 December 1793
From: Jefferson, Thomas
To: Clinton, George



Sir
Philadelphia Dec. 30. 1793.

The President has received your letter on the seisure of goods in the county of Ontario by certain officers of the British government, and measures having been taken to procure a full and certain statement of the case, whenever that shall be received, he will proceed to have done in it whatever the facts shall render proper. I have the honor to be with great respect & esteem Sir Your most obedt. & most humble servt

Th: Jefferson

